Honorable Swain Burkett
County Attoraer
Castro County
Dimmitt, Texas

Dear Sir:               Opinion Number O-2891
                        Re:   Sale of county
                              road bonds
         ,Hour recent request For an opinion
                                ._.      _   of this depart-
ment, on tne questlon nereln stated, has Deen received. We
quote frw your letter as follows:
          "On or about the 25th day of October 190 the
     Coewissioners' Court of this county passed the
     following order (see verbatim copy attached here-
     to). You will note that It contalns the follow-
     ing clause 'You will deliver the bonds to us at
     par and accrued interest to the date of delivery
     to us . . . . 1. Said bonds are to bear Interest
     at the rate of 3a per cent per ,annum'. The above
     was then entered as a contraot, and as stated, a
     copy is attached.
            "The Commlssloners~ Court of this countr and I
                 opinion on this point: Does this amount
                 of the bonds if voted an=ttaken
                 --
                 under iEG$ion    or shEi?i.dF~ count
                 thsoz
                 -         and selrsame
                           -----            the hiEhe%

          "It Is my opinion that the bonds should still
     be advertised and sold to the highest bidder.
     Artlole 7523 provides that they must be sold to
     the higheat and best bidder for cash . . ."
Honorable Swain Burkett, page #2   (O-2891)


          Express statutory authority to Issue bonds lmpllea
the power to issue them In the ordinary and usual manner, and
the county may, by virtue thereof, sell the bonds and use the
poceede for the purposes intended. Where the statute pre-
scribes the method of sale, such method is the only method
which c%n be followed. 34 Texas Jurisprudence, 671; City of
Lubbock vs. Geo. L. Simpson & Company, 31 S.W.(2) 163; Gibson
vs. Davis, 236 S.W. 202.
          The method for the sale of county 'roadbonds is pro-
vided for in Article 7521 of the Revised Civil Statutes of
Texas, which reads as follows:

          "After approval and'reglstration as provided
     by law relative to other bonds, such bonds shall
     continue in the custody and control of the Com-
     missioners' Court of the county in which they were
     issued, and shall be by said court sold to the
     highest --
             and best bidder for cash, eltherihxole
     or In parcels, Gmess       than their par value,
     and the purchase m=ytherefor    w     be pm
     in the county treasury of such county to the credit
     of the available road fund of suoh county, or of
     such politlcal subdivision or road district of such
     County, as the case may be."
          The contract submitted with your request seems to meet
the statutory requirement that the bonds will be sold at not
less than their par value. However, we are unable to determine
from the facts submitted whether or not the Commissioners1 Court
complied with the other statutory requirement that the bonds
shall be sold to the highest and beat bidder for cash.
          It appears from your brief that the principal question
you are interested in is whether or not said bonds should be
advertised for sale. The statutes of this State provlae that
certain bonds must be advertised for sale, such as road dis-
trict bonds, where sald district is located in two or more
counties (Article 778k, Revised Civil Statutes), but we find
no such provision for the sale of county road bonds. There-
fore, It is our opinion that county road bonds do not have
                                ,A,                             -.

-   .,--.~




             Honorable Swain'Burkett, page #3        (o-2891)


             to be advertised for sale. The only statutory requirement
             for the sale of said bonds is that they must be sold to the
             highest and best bidder for cash at not less than their par
             value.
                         Trusting that this answers your question, we are
                                                       Very truly yours
                                                ATTORREYWZNERALOFTEXAS



                                                B?        /s/ Claud 0. Boothman
                                                              Claud 0. Boothman
             COB-s:mjs                                                Assistant

             APRlOVED JAN 10, 1941
             /s/ Gerald C. Mann
             ATTOFlNEYGENERAL OF TEXAS
             APFROVED OPINION COMMITTEE
             BY /s/BE! CHAIRMAN